338 S.W.3d 399 (2011)
Kathleen MARRIOTT, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72830.
Missouri Court of Appeals, Western District.
April 5, 2011.
Kathleen A. Marriott, Appellant pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Kathleen Marriott appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.